

115 S1924 IS: To authorize 2 additional district judgeships for the district of Colorado.
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1924IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize 2 additional district judgeships for the district of Colorado.
	
		1.Additional district judgeships for the district of Colorado
 (a)Additional district judgeshipsThe President shall appoint, by and with the advice and consent of the Senate, 2 additional district judges for the district of Colorado.
 (b)Technical and conforming amendmentIn order that the table contained in section 133(a) of title 28, United States Code, will reflect the change in the number of judgeships authorized by subsection (a), the item relating to Colorado in such table is amended by striking 7 and inserting 9.